Citation Nr: 0941648	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-33 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

It is noted that the Veteran had requested a videoconference 
hearing with the Board.  That request was, however, withdrawn 
by his authorized representative in January 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is in receipt of service-connected benefits 
for dermatophytosis, currently evaluated as 60 percent 
disabling, effective August 30, 2002.

2.  The preponderance of the evidence shows that the Veteran 
is not unemployable due to his service-connected disability.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that 
entitlement to TDIU is being denied, and hence no rating or 
effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from the Tennessee State Home and Dr. G.M.  The 
appellant was afforded a VA medical examination May 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined 
substantially gainful employment as "employment at which 
non-disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the Veteran resides."  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(d).  In reaching such a determination, 
the central inquiry is "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such 
as age or impairment caused by non-service-connected 
disabilities are not to be considered.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service-connected benefits for 
dermatophytosis, currently evaluated as 60 percent disabling, 
effective August 30, 2002.  He has been granted a 60 percent 
disability rating for dermatophytosis; service connection is 
not in effect for any other disability.  As the Veteran has a 
single disability rated at 60 percent, he meets the 
percentage criteria laid out in 38 C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether 
the Veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background, such that a TDIU 
rating may be assigned.

The Veteran's treatment records reveal that the Veteran 
receives consistent treatment for his dermatophytosis.  
However, the Veteran's treatment records do not reveal any 
indication that the Veteran is unable to secure and/or follow 
a substantially gainful occupation.

In May 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination regarding his claim of entitlement 
to TDIU.  The Veteran reported that he has had a chronic rash 
since the 1950s that started in the groin area and spread 
"all over."  The Veteran indicated that it got worse during 
hot sticky weather and spreads to his back and abdomen.  He 
stated that he was also treated for basal cell cancers of the 
left cheek and left scalp in 2004.  The examiner indicated 
that the Veteran was diagnosed with dermatophytosis and that 
he used 2 percent ketoconazole cream constantly.  The 
examiner reported that the treatment was neither a 
corticosteroid nor an immunosuppressive.  The examiner stated 
that the Veteran's condition affected greater than 5 percent 
but less than 20 percent of the exposed body area and between 
20 and 40 percent of the total body area of the Veteran.  The 
examiner reported that the Veteran had scattered occasional 
patches of rash on his face, hands, arms, chest, and legs.  
The Veteran had more frequent patches on the back, cracking 
between toes 3-4 and 4-5 on the right foot, and thickening of 
the toenails bilaterally.  The Veteran had two small healing 
lacerations on the left hand dorsum from a recent fall.  
After examination, the examiner diagnosed the Veteran with 
dermatophytosis.  The examiner noted that the Veteran had a 
number of other health problems including diabetes mellitus, 
coronary artery disease, hypertension, hyperlipidemia, 
peripheral nerve disease, obesity, nephrolithiasis, chronic 
kidney disease, and anemia.  The Veteran was able to walk 
short distances, such as from the parking lot into the clinic 
and was limited in walking mostly by diabetic neuropathy and 
related foot pain.  The Veteran was able to drive.  He was 
noted to live by himself and to do most things for himself 
including his activities of daily living.  He used a cane and 
diabetic shoes, which helped him to be more steady.  However, 
the examiner noted that the Veteran had fallen at times.  The 
Veteran's friends were noted to often help by picking up 
groceries.  The Veteran was reported to do his own laundry.  
The examiner rendered the opinion that the Veteran's service-
connected skin disability alone did not render the Veteran 
unable to secure or follow a substantially gainful occupation 
taking into account the Veteran's level of education and work 
experience.  The examiner indicated that the Veteran's 
dermatophytosis did not affect the Veteran's ability to 
stand, walk, sit, or use his hands and arms.  The examiner 
reported that the Veteran's other numerous health conditions 
impair the Veteran and would prevent him from doing truck 
driving and any physical or sedentary labor.  However, the 
impairment was noted to not be secondary to the Veteran's 
skin condition.

In light of the evidence, the Board finds that entitlement to 
TDIU is not warranted.  The Board acknowledges that the 
Veteran is currently in receipt of service-connected benefits 
for dermatophytosis and is assigned an evaluation of 60 
percent disabling.  As such, the Veteran meets the percentage 
criteria for a TDIU.  However, the evidence of record does 
not reveal any indication that the Veteran is unable to 
secure or follow a substantially gainful occupation due 
solely to his dermatophytosis.  After examination in May 
2009, the Veteran was diagnosed with dermatophytosis.  
However, the examiner rendered the opinion that the Veteran's 
dermatophytosis did not alone render the Veteran unable to 
secure and follow a substantially gainful occupation.  As 
such, entitlement to a TDIU must be denied.

The Board is sympathetic to the Veteran's assertions 
regarding ongoing difficulty with his dermatophytosis.  Those 
problems, however, are reflected in his current 60 percent 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Additional difficulties which limit his 
employability appear to be due to disabilities for which the 
Veteran is not service connected.  Those factors, while 
potentially relevant to the Veteran's overall employment 
prospects, are not valid for consideration in determining 
whether he is entitled to a TDIU rating.  As noted above, the 
central inquiry here is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Moreover, although the Veteran's dermatophytosis alone may 
cause some economic inadaptability, this also is taken into 
account in the assigned 60 percent disability evaluation.  In 
this case, there is no showing of total individual 
unemployability based solely on one the Veteran's service- 
connected dermatophytosis disability.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
dermatophytosis that would take the Veteran's case outside 
the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 4.16(b), is not warranted.  See Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


